Order filed January 24, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00686-CV
                                    ____________

                       KAREN WAKEFIELD, Appellant

                                        V.

                    WELLS FARGO BANK, N.A., Appellee


                    On Appeal from the 129th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-59422

                                    ORDER

      Appellant’s brief was due January 10, 2013. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
February 25, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM